Citation Nr: 0031164	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-08 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability evaluation for 
postoperative internal fixation of intertrochanteric fracture 
of the right femur, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel





INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran served in active service from 
June 1971 to July 1974. 

The Board notes that, in a July 1998 statement, the veteran 
requested a hearing before a hearing officer, and thus, the 
hearing was scheduled for December 8, 1998.  However, in 
December 7, 1998 correspondence from the veteran's 
representative, it was indicated that the veteran wished to 
cancel and reschedule the December 1998 hearing.  The 
veteran's hearing was rescheduled for January 28, 1999, but 
the evidence shows this hearing was also canceled.  
Subsequently, in a statement from the veteran received in 
January 1999, the veteran indicated that he did not wish to 
proceed with a personal hearing.  As the record does not 
contain further indication that the veteran or his 
representative have requested that the hearing be 
rescheduled, the Board deems the veteran's request for a 
hearing before a hearing officer withdrawn.  See 38 C.F.R. § 
20.700-20.704 (1999).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's right femur disability more nearly 
approximates a disability characterized by malunion of the 
femur with marked knee or hip disability.  Also, the 
veteran's disability has been characterized by increased 
right hip/femur pain over the last five years.




CONCLUSION OF LAW

The criteria for a 30 percent disability evaluation for 
postoperative internal fixation of intertrochanteric fracture 
of the right femur have been met. 38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5255 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran has had the benefit of VA examinations 
in 1997 and 1999, and has been given the opportunity to have 
a personal hearing but canceled such hearing, as per a 
December 1998 statement from the veteran's representative and 
the veteran's January 1999 statement.  The Board is not aware 
of any additional relevant evidence that has not been 
obtained and associated with the claims file.  Under these 
circumstances, the Board finds that no further duty to assist 
the veteran is required.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v Derwinski, 1 Vet. App. 49, 55-
57 (1990). 

In addition, when evaluating musculoskeletal disabilities, 
the VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (1999).  

In this case, in a June 1975 rating decision, the veteran was 
awarded service connection and a 20 percent evaluation for 
postoperative internal fixation of intertrochanteric fracture 
of the right femur, under Diagnostic Code 5255, effective 
July 1974.  At present, as per the veteran's August 1997 
claim, the veteran is seeking an increased rating in excess 
of 20 percent for his right femur disability.

With respect to the applicable law, Diagnostic Code 5255 
provides a 10 percent evaluation for malunion of the femur 
with slight knee or hip disability, and a 20 percent 
evaluation for malunion of the femur with moderate knee or 
hip disability.  For the veteran to obtain a 30 percent 
disability evaluation, the evidence must show that his 
disability is characterized by malunion of the femur with 
marked knee or hip disability.  Additionally, under 
Diagnostic Code 5255, a 60 percent evaluation is warranted 
for fracture of surgical neck of the femur with false joint; 
or if there is evidence of fracture of shaft or anatomical 
neck of the femur with nonunion, without loose motion, and 
weightbearing preserved with aid of brace.  Lastly, an 80 
percent evaluation is assigned if there is evidence of 
fracture of shaft or anatomical neck of the femur with 
nonunion and with loose motion (spiral or oblique fracture).  
See 38 C.F.R. § 4.71a, Diagnostic Code 5255 (1999).

Furthermore, in addition to the rating criteria previously 
discussed, the Board deems appropriate consideration of the 
criteria established under Diagnostic Codes 5252 and 5250.  
See Butts v. Brown, 5 Vet. App. 532 (1993) (Implicitly 
holding that the BVA's selection of a Diagnostic Code may not 
be set aside as "arbitrary, capricious, an abuse of 
discretion, or otherwise not in accordance with law," if 
relevant data is examined and a reasonable basis exists for 
its selection) (Citations omitted).

Under Diagnostic Code 5252, limitation of flexion of the 
thigh to 45 degrees warrants a 10 percent evaluation, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation, limitation of flexion to 20 degrees warrants a 30 
percent evaluation, and limitation of flexion to 10 degrees 
warrants a 40 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5252 (1999).  Additionally, under Diagnostic 
Code 5250, a 60 percent evaluation is warranted for favorable 
ankylosis of the hip, in flexion at an angle between 20 and 
40 degrees and with slight adduction or abduction.  
Intermediate ankylosis of the hip warrants a 70 percent 
evaluation, and unfavorable ankylosis of the hip warrants a 
90 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5250 (1999).

With respect to the evidence of record, the veteran's service 
medical records show he was involved in a motorcycle accident 
in February 1973.  He fractured his right intertrochanteric 
femur, and the fracture was held in position by internal 
fixation with a metallic screw and plate.

The relevant post-service medical evidence includes an 
October 1997 VA bones examination report which notes the 
veteran complained that over the last three to four years, 
his right heel has been striking his left foot causing him to 
fall and to injure himself.  He also reported that he feels 
sore all the time.  Upon examination, the veteran did not 
have swelling of the right hip, and had a healed surgical 
scar laterally over the right hip extending down to the mid 
shaft.  He was able to abduct to 40 degrees, and to rotate 
medially and laterally to 25 degrees.  He did not present 
evidence of deformity or of shortening of the limb, and did 
not have obvious signs of neurovascular compression.  X-ray 
evidence revealed an old fracture to the proximal shaft of 
the femur with internal fixation, and the veteran was 
diagnosed with fracture with internal rotation.

Medical records from Carlos A. De Castro, M.D., dated from 
January 1978 to October 1996 describe the treatment the 
veteran received for the residuals of a right femur injury.  
Specifically, these records include September 1996 notations 
revealing the veteran reported increased pain of the right 
hip joint for the prior two years.  Upon examination, the 
veteran had normal soft tissue and bony contours, and a well 
healed incision on the right hip joint.  His range of motion 
was within normal limits, without evidence of any prominent 
restriction of range of motion or pain during the performance 
of the range of motion exercise.  His neurological exam was 
intact with no evidence of nerve root irritation signs.  
Lastly, the notations indicate that Dr. De Castro noted that 
x-rays did not show that the veteran's present retained 
internal fixation was responsible for his symptoms.  The 
veteran's diagnosis was lumbar syndrome, subacute; rule out 
early degenerative changes of the right hip not clinically 
demonstrated at this time.

Dr. De Castro's records also include October 1996 notations 
which indicate the veteran had a history of fracture of the 
right hip, intertrochanteric type, 20 years prior which 
healed uneventfully with retained internal fixation.  It was 
Dr. De Castro's opinion that it did not appear that the 
veteran's retained internal fixation was the source of his 
symptoms of reported pain in the posterior aspect of the 
right hip radiating to the thigh.  And, upon neurological 
evaluation, the veteran did not present evidence of nerve 
root irritation signs. 

Finally, a July 1999 VA examination report indicates the 
veteran works as a manager of a Propane Gas Company, which 
involves walking and lifting tanks.  He is able to climb 
stairs, if not carrying over 20 pounds, and to walk a mile 
without stopping, but reported an increase in pain about 
every two to three years.  Upon examination, the veteran was 
ambulatory without distress and appeared in no discomfort.  
He had a point of tenderness on the lateral lower right 
thigh, but had good range of motion of the right hip, with 
the exception of flexion limited to 70 degrees, abduction 
limited to 30 degrees, and adduction limited to 20 degrees.  
And, upon a review of previous x-ray taken in October 1998, 
there was evidence of previous fracture with internal 
fixation.  The veteran's diagnosis was fracture of the right 
leg with history of internal fixation in 1972.  More 
importantly, the examination report shows that the veteran 
experiences pain every day, and that this pain has increased 
over the past five years.  The examiner has noted that the 
veteran has requested to have the plate in his femur removed, 
but that this has been denied.  As well, the examiner has 
noted that the veteran continues to be functional of normal 
activity and that he is active in his employment, but that 
this has gotten more difficult in the recent years. 

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence supports the assignment of a 30 
percent evaluation for the veteran's postoperative internal 
fixation of intertrochanteric fracture of the right femur, 
under Diagnostic Code 5255.  Specifically, the Board finds 
that the veteran's right femur disability is characterized by 
evidence of previous fracture with internal fixation with 
pain.  Additionally, as per the July 1999 VA examination 
report discussed above, the veteran is capable of performing 
normal activities and is active in his employment, but such 
activities have become more difficult in the recent years.  
Thus, taking into consideration the veteran's disability, as 
well as the current clinical manifestations and the effect 
this disability may have on the earning capacity of the 
veteran and any functional impairment attributed to the 
veteran's pain, a 30 percent disability evaluation is 
assigned to the veteran's postoperative internal fixation of 
intertrochanteric fracture of the right femur, under 
Diagnostic Code 5255.  38 C.F.R. § 4.71a, 5255 (1999); See 38 
C.F.R. § 4.40-4.41, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.

However, the veteran's right femur disability is not 
characterized by fracture of surgical neck of the femur with 
false joint; or by fracture of shaft or anatomical neck of 
the femur with nonunion, without loose motion, and 
weightbearing preserved with aid of brace.  Additionally, his 
disability is not characterized by limitation of flexion to 
10 degrees, or by favorable, intermediate or unfavorable 
ankylosis of the hip.  As such, an increased disability 
evaluation in excess of 30 percent is not warranted under 
Diagnostic Codes 5255, 5252 or 5250.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5255, 5252, 5250 (1999); Butts v. Brown, 5 
Vet. App. 532 (1993).

Lastly, the Board notes that the Code of Federal Regulations, 
at 38 C.F.R. § 3.321(b) (1999), provides that, in 
"exceptional case[s], where the schedular evaluations are 
found to be inadequate, . . . an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities . . ." may be granted.  Generally speaking, for 
a specific case to be deemed "exceptional," it should present 
"such an exceptional or unusual disability picture[,] with 
such related factors as marked interference with employment 
or frequent periods of hospitalization[,] as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b) (1999).

The Board finds that the veteran's right femur disability 
does not constitute an "exceptional case" as to allow for 
the assignment of an extraschedular rating.  The record does 
not show that the veteran's disability subjects him to 
frequent periods of hospitalization.  And, although it could 
be argued that the veteran's right femur disability makes it 
more difficult for him to perform his job as a manager for 
the Propane Gas Company, the evidence simply does not show 
that such disability interferes with the veteran's employment 
to an extent greater than that which is contemplated by the 
assigned ratings, as discussed above.  And, as is apparent 
from the foregoing discussion, it cannot be said that the 
schedular rating criteria are inadequate in this instance. 












ORDER

A 30 percent disability evaluation for postoperative internal 
fixation of intertrochanteric fracture of the right femur is 
granted, subject to those provisions governing the payment of 
monetary benefits.  


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 9 -


- 1 -


